DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/6/22 have been fully considered but they are not persuasive. 
With regards to the 112a for claims 3-4, 10-16 the rejection is withdrawn due to the amendments. For claims 17-20 it is maintained as no amendment was made. Furthermore no apparent argument seems to have been made in the absence of an amendment with regards to this issue merely the statement that it is fixed. Examiner notes Applicants may have overlooked making a similar amendment to claim 17 as made to the earlier similar elements. 
With regards to the previous 112b rejections the ones for: (1) Claim 1 recites “wherein the method further comprises at least one of:” and (2) clarity between the first algorithm and the “second algorithm” have been withdrawn due to the amendments. 
The clarity issue for the “seizure occurrence” and “seizure onset” still remains, as does the issue of STA/LTA and “power spectral ratio”. More particularly turning to the specification, the only time “ratio” is used is in reference to the STA/LTA ([0035]-[0036]), which are described as the short term and long term averages, thus it’s unclear if the STA/LTA is the “power spectral ratio”. Put differently it unclear if the sliding foreground/background windows encompasses the STA/LTA algorithm and/or autoregression algorithm. 
With regards to the double patenting, Applicants have presented no arguments counter to the non-statutory double patenting thus the rejection is maintained. With regards to the statutory double patenting the rejection is withdrawn due to the amendment. Examiner notes that as of this action claims 10-16 have only the double patenting rejection applied. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 17 recites “wherein at least one parameter selected from the sliding foreground time window, the sliding background time window, the spectral filter, the onset threshold, or the termination threshold is selected based on at least one of:” and is followed by the list “a level of safety risk associated with an activity; at least one of an age, a physical state, or a mental state of the patient; a length of a window available for a warning; a degree of circadian and ultradian fluctuations of a patient's seizure activity; a performance of a detection method as a function of a patient's sleep/wake cycle or vigilance level; a dependence of a patient's seizure activity on at least one of a level of consciousness, a level of cognitive activity, or a level of physical activity; a site of a seizure origin; or a seizure type”. The specification recites a functional intent, to determine/set parameters, without disclosing how the intent is achieved. There does not appear to be adequate support for all of these variations, namely how one of the first group is selected based on one of the second. For example there is only one mention of “sleep/wake cycle or vigilance level” see [0102], and it doesn’t disclose how this element occurs as claimed. The claims depending from these claims share this issue and are rejected for the same reasons.  See the below portion of MPEP 2161.01.
Per MPEP 2161.01 "It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015)" and "Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. ".

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “ratio of a spectral power between the sliding foreground time window and the sliding background time window” and “a STA/LTA algorithm”, it is unclear if there is a distinction between the sliding foreground/background and the STA/LTA (short term average/long term average). The ratio isn’t claimed as STA/LTA algorithm and the STA/LTA algorithm is specifically claimed later. Yet reading the claims in view of the specification the only ratio mentioned is discussing the STA/LTA (PG Pub [0035]-[0036]). If they are both the STA/LTA algorithm they should be referenced the same way. What’s unclear is reading the claims in view of the spec, Applicants may be interpreting the claim elements before the "wherein" statements in which the "ratio" is claimed as being the auto regression analysis or the STA/LTA algorithm, which there does not appear to be support for. Alternatively both the ratio and the STA/LTA are referring to the STA/LTA, in which case the terminology needs to be clarified to show this. The claims depending from claim 1 also share this issue. If this is meant to encompass the autoregression this may be a 112a issue for written description because the comparison of the ratio with the autoregression never appears to be recited in the specification.

Claim 1 recites “seizure onset” and “seizure occurrence” is there a difference between these two, while the wording is slightly different the onset of a seizure would also be stating there is an occurrence. It’s unclear if the elements after the “further comprises” are trying to determine the same seizure occurrence or additional ones. The claims depending from claim 1 share this issue and are also rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10537251. Although the claims at issue are not identical, they are not patentably distinct from each for example, claim of the current application is obvious in view of claim 2 of ‘251. Claim 10 of the current Application is obvious in view of claim 8 of ‘251, the difference between the two is that a “reference value” is recited instead of a list of various possible values; those values could be interpreted as reference values and thus would fulfill this element. Claim 17 is disclosed by claim 16 of ‘251. The remaining claims overlap with each other. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./               Examiner, Art Unit 3792                                                                                                                                                                                         
/NATHAN J JENNESS/               Primary Examiner, Art Unit 3792                                                                                                                                                                                         	25 October 2022